___________

                                    No. 95-3267
                                    ___________

Kendell Spruce,                         *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *
Major H.D. Rhodes, Maximum              *
Security Unit, Arkansas                 *   Appeal from the United States
Department of Correction; Sgt.          *   District Court for the
Casey, Maximum Security Unit,           *   Eastern District of Arkansas
Arkansas Department of                  *
Correction; Warden Evans,               *   [UNPUBLISHED]
Maximum Security Unit, Arkansas         *
Department of Correction; Sgt.          *
Pittman; Sgt. Gates,                    *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     May 7, 1996

                           Filed:   August 8, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Kendell Spruce appeals from the final judgment of the District Court1
for the Eastern District of Arkansas granting judgment upon a jury verdict
for defendant prison officials in this 42 U.S.C. § 1983 action.       For the
reasons discussed below, we affirm.


     Spruce brought this action claiming prison officials violated his
First, Eighth, and Fourteenth Amendment rights when defendants




      1
      The Honorable Elsijane Trimble Roy, United States District
Judge for the Eastern District of Arkansas.
refused   to allow him to complete his statement at a classification
committee hearing, grabbed him roughly while they handcuffed and escorted
him out of the hearing room, and, based on Spruce's behavior at the
hearing, gave him a false disciplinary for refusing an order and making a
threat.   He sought damages and injunctive relief.


     After    a    one-day    jury   trial,   the   jury   returned   a     verdict   for
defendants, and the district court entered judgment accordingly.                       On
appeal, Spruce argues there was sufficient evidence to find in his favor
on all claims.


     We review a challenge to the sufficiency of the evidence supporting
a jury verdict by examining the evidence in the light most favorable to the
prevailing   party,    giving    that   party   the    benefit   of   all    reasonable
inferences that may be drawn from the evidence.            See Herndon v. Armontrout,
986 F.2d 1237, 1240 (8th Cir. 1993).            It is the jury's duty to resolve
conflicts in testimony. Id.      Because Spruce did not move for a judgment as
a matter of law, or a motion for a new trial, we can review the claim of
insufficient evidence only for plain error.           Id.; Boone v. Moore, 980 F.2d
539, 542 n.3 (8th Cir. 1992).


     Upon    our    careful    review   of    the   record,    including     the   trial
transcript, we conclude there was sufficient evidence to support the jury's
verdicts in favor of all four defendants.


     Accordingly, we affirm the judgment of the district court.


     A true copy.


             Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-